421 Pa. 10 (1966)
Taylor
v.
Buterbaugh, Appellant.
Supreme Court of Pennsylvania.
Argued March 16, 1966.
April 19, 1966.
Before MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
G.S. Parnell, Sr., with him Parnell & Parnell, for appellant.
Alan Holsinger, for appellee.
OPINION PER CURIAM, April 19, 1966:
Appellee commenced an action in equity, seeking specific performance of an alleged oral contract for the conveyance of certain real property in Brushvalley Township, Indiana County. After completion of the pleadings and disposition of preliminary proceedings, the matter was tried by the chancellor.
The chancellor heard the testimony of the parties and their witnesses and subsequently filed an opinion and order of court, wherein he directed the defendant-appellant to prepare a deed to be submitted to plaintiff-appellee for approval. It is from that order that appellant appeals.
*11 The matter in its present posture is not ripe for decision in this court. No adjudication was filed in accordance with the provisions of Pa. R.C.P. Rule 1517. Even were we to consider the opinion of the chancellor to be an adjudication and his order to be a decree nisi, the record discloses neither the filing and disposition of exceptions thereto and the subsequent entry of a final decree, nor the entry of the order as a final decree by praecipe after the passage of the time allowed for the filing of exceptions. (See Pa. R.C.P. Rules 1518 and 1519). The appeal is, therefore, premature and must be quashed.
Appeal quashed and the matter remanded to the court below for further proceedings consistent herewith. Costs to abide the event.